Buonagura v New York Racing Assn., Inc. (2015 NY Slip Op 04599)





Buonagura v New York Racing Assn., Inc.


2015 NY Slip Op 04599


Decided on June 3, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
SANDRA L. SGROI
ROBERT J. MILLER, JJ.


2013-06561
 (Index No. 15449/10)

[*1]John Buonagura, appellant, 
vNew York Racing Association, Inc., respondent.


Schwartz Kaufman & Livoti, LLP, Garden City, N.Y. (Frank J. Livoti of counsel), for appellant.
Bee Ready Fishbein Hatter & Donovan, LLP, Mineola, N.Y. (Robert Connolly of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for discrimination in employment on the basis of age in violation of Executive Law § 296, the plaintiff appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Queens County (Butler, J.), dated April 3, 2013, which, inter alia, granted that branch of the defendant's motion which was for summary judgment dismissing the cause of action alleging discrimination in employment on the basis of age in violation of Executive Law § 296.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The plaintiff commenced this action alleging, inter alia, that the defendant wrongfully terminated his employment as a plumbing foreman on the basis of his age, in violation of the New York State Human Rights Law (see Executive Law § 296 [1][a]).
The Supreme Court properly granted that branch of the defendant's motion which was for summary judgment dismissing the cause of action alleging discrimination on the basis of age in violation of Executive Law § 296. The defendant established, prima facie, its entitlement to judgment as a matter of law with evidence showing that the termination of the plaintiff's employment was motivated by a legitimate nondiscriminatory reason (see Miranda v ESA Hudson Val., Inc. 124 AD3d 1158; Leon v State Univ. of N.Y., 120 AD3d 771; Gordon v Kadet, 95 AD3d 606; Furfero v St. John's Univ., 94 AD3d 695; Ospina v Susquehanna Anesthesia Affiliates, P.C., 23 AD3d 797). In opposition, the plaintiff failed to raise a triable issue of fact (see Leon v State Univ. of N.Y., 120 AD3d 771; Dzilowski v J.J. Burns & Co., LLC, 98 AD3d 468; Kelderhouse v St. Cabrini Home, 259 AD2d 938).
The plaintiff's remaining contentions are without merit.
MASTRO, J.P., BALKIN, SGROI and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court